ORDER OF COURT
Upon consideration of the Joint Motion to Remand filed in the above cause, and now being sufficiently advised in the premises,
IT IS THIS DAY ORDERED that said Motion shall be, and the same hereby is GRANTED and the above-captioned matter shall be remanded to the Colorado Court of Appeals, with further directions that the case be remanded to the Industrial Claim Appeals Panel for the State of Colorado and the Director’s office of the Division of Labor for review of the proposed settlement agreement.